                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


Joseph T. Brown,                                    Case No. 19-cv-2746 (WMW/BRT)

                           Plaintiff,
                                               ORDER ADOPTING REPORT AND
       v.                                          RECOMMENDATION

Lt David Potter, Lt David Spets, John
Quist, Eric Hennen, Lisa Stenseth, Nate
Knutson, and Guy Bosch,

                           Defendants.


       This matter is before the Court on the January 15, 2020 Report and

Recommendation (R&R) of United States Magistrate Judge Becky R. Thorson. (Dkt. 8.)

No objections to the R&R have been filed. In the absence of timely objections, this Court

reviews an R&R for clear error. See Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d

793, 795 (8th Cir. 1996) (per curiam). Having reviewed the R&R, the Court finds no

clear error.

                                          ORDER

       Based on the R&R and all the files, records and proceedings herein, IT IS

HEREBY ORDERED:

       1.      The January 15, 2020 R&R, (Dkt. 8), is ADOPTED.

       2.      Plaintiff Joseph T. Brown’s complaint, (Dkt. 1), is DISMISSED

WITHOUT PREJUDICE.
      3.    Plaintiff Joseph T. Brown’s Application to Proceed in District Court

Without Prepaying Fees or Costs, (Dkt. 2), is DENIED AS MOOT.



      LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: March 13, 2020                            s/Wilhelmina M. Wright
                                                 Wilhelmina M. Wright
                                                 United States District Judge




                                       2
